

	

		II

		Calendar No. 219

		109th CONGRESS

		1st Session

		S. 1745

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Enzi (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read the first time

		

		

			September 22, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To expand the availability of resources under the

		  Community Services Block Grant Act for individuals affected by Hurricane

		  Katrina.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Community Services Disaster

			 Assistance Act of 2005.

		2.Funding,

			 eligibility for assistance, and staff

			(a)FundingA

			 State that receives a payment or allotment under section 675A or 675B of the

			 Community Services Block Grant Act (42 U.S.C. 9905, 9906) may use not more than

			 1 percent of the portion of the payment or allotment that is available for

			 expenditure under section 675C(b) of such Act (42 U.S.C. 9907(b)) (including

			 sums available for administrative expenses under paragraph (2) of such section)

			 to transfer funds to Louisiana, Mississippi, or Alabama. A State that receives

			 such funds shall use the funds to make grants, or carry out any activities,

			 described in section 675C of such Act (42 U.S.C. 9907).

			(b)Eligibility for

			 assistanceThe Secretary of Health and Human Services may waive

			 the provisions of the Community Services Block Grant Act relating to income

			 limitations on eligibility to receive assistance under such Act for any area in

			 which the President has determined that an emergency, or a major disaster, as

			 defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5122), exists, related to Hurricane Katrina, for the

			 purpose of assisting individuals who resided on August 22, 2005 in such an

			 area.

			(c)StaffAn

			 eligible entity (as defined in section 673 of the Community Services Block

			 Grant Act (42 U.S.C. 9902)) or a State lead agency designated under section

			 676(a)(1) of such Act (42 U.S.C. 9908(a)(1)) may send an employee of the

			 eligible entity, or State lead agency, who receives compensation provided under

			 the Community Services Block Grant Act to an area described in subsection (b)

			 to provide disaster assistance.

			3.Sense of

			 CongressIt is the sense of

			 Congress that—

			(1)Federal law permits the Federal Emergency

			 Management Agency to utilize eligible entities to provide emergency assistance

			 under section 676 of the Community Services Block Grant Act (42 U.S.C. 9908);

			 and

			(2)the Federal Emergency Management Agency

			 should make this emergency assistance available to the eligible entities

			 immediately.

			4.Authorization of

			 appropriationsSection 674(a)

			 of the Community Services Block Grant Act (42 U.S.C. 9903(a)) is amended by

			 striking through 2003 and inserting through

			 2006.

		5.TerminationThe authority provided by this Act (other

			 than section 4) terminates on August 29, 2006.

		

	

		September 22, 2005

		Read the second time and placed on the

		  calendar

	

